EXHIBIT 10.1

 

PROMISSORY NOTE

 

8/10/2016

 

The undersigned, jointly and severally, promise to pay to the order of
Gulfstream 1998 Irrevocable Trust at 7315 E. Peakview Avenue, Centennial,
Colorado, 80111, or at such other place as the holder hereof may designate in
writing, the sum of Thirty-three Thousand Dollars and No Cents ($33000) payable
as follows:

 

Due on demand with an interest 

charge of 8% per annum

 

Prepayment of this note to date of payment may be made at any time without
penalty.

 

This note may be converted to common stock of AlumiFuel Power Corporation
("AFPW") at market price on the date of conversion, provided, however, that at
no time shall the Borrower be permitted to convert that number of shares which
would result in beneficial ownership by the Borrower and/or its affiliates of
greater than 4.99% of the outstanding shares of common stock at the time of any
conversion.

 

If the holder deems itself insecure or if default be made in payment of the
whole or any part of any installment at the time when or the place where the
same becomes due and payable as aforesaid, then the entire unpaid balance, shall
at the election of the holder hereof and without notice of said election at once
become due and payable. In event of any such default or acceleration, the
undersigned agrees to pay to the holder hereof reasonable attorney's fees, legal
expenses and lawful collection costs in addition to all other sums due
hereunder.

 

Presentment, demand, protest, notice of dishonor and extension of time without
notice are hereby waived and the undersigned consent to the release of any
security, or any part thereof, with or without substitution.

 

Signed:

 





 ALUMIFUEL POWER CORPORATION    By:/s/ Henry Fong 

 

 

Henry Fong    

President & Chief Executive Officer

 



 